EXHIBIT 10.62

NON-EMPLOYEE DIRECTOR COMPENSATION

Our non-employee directors received an annual retainer of $150,000 and
reasonable and accountable out-of-pocket expenses incurred in connection with
attending Board and committee meetings. Trump Entertainment Resorts, Inc.’s
Board of Directors has established a policy that non-employee directors will
receive 10,000 shares of restricted stock upon their appointment to the Board
and 5,000 shares of restricted stock each May 1st beginning in 2006. In
addition, the Chairman of the Audit Committee receives an additional $50,000 and
the Chairman of each of the Corporate Governance and Nominating Committee and
the Compensation Committee receives an additional $25,000 per year. Each member
of the Audit Committee and Compensation Committee, other than their respective
Chairmen, receive an additional $5,000 per year. The Chairman of the Strategic
Committee receives an additional $75,000 and each member of that Committee
receives and additional $50,000. Our Lead Director is paid an additional $35,000
annually.